DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 7/29/2022 is acknowledged. Claims 1-20 are currently pending in this application. No claims are withdrawn.
Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  Claim 5 appears to be comparing a material property of the implant to a material property of the cortical bone and it is suggested that applicant amend the claim language to properly reflect that it is -- a property of the cortical bone -- that the one or more properties of the material is substantially similar to or less than. Claim 14 recites “wherein cross sectional area is” which appears to be missing the word – the – after the word “wherein”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “one or more properties substantially similar to or less than cortical bone” in lines 2-3. The properties of a material can include a variety of types, including physical, chemical, optical, electrical, mechanical, etc. It is unclear how each of the potential material properties can be substantially less than cortical bone, particularly if the property is color, for example. Further clarification of this limitation is requested by the examiner. It is noted that the specification appears to disclose only modulus of elasticity as a property that can be less than cortical bone. The examiner suggests amending the language of the claim to specify which material property is substantially less than cortical bone. 
Claim 6 recites method steps “comparing one or more other dimensions associated with the substantially saddle-shaped body, the peripheral protrusion, the periphery, and a joint formed between the bone surface and the another bone surface”. According to MPEP 2173.05(p), "A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).” Similarly, method steps listed in an apparatus claim render the claims indefinite (IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005)). Recitations such as –one or more dimensions associated with the substantially saddle-shaped body are configured to be determined-- would overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2004/0002768 A1 to Parks et al. (Parks).
Regarding at least claim 1
Parks teaches an ankle joint prosthesis adapted to involve the patient’s distal tibia and talus and a method for implanting such a prosthesis (abstract). 

    PNG
    media_image1.png
    485
    574
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    476
    515
    media_image2.png
    Greyscale

Parks meets the limitations of an implantable device (ankle joint prosthesis), comprising: a substantially saddle-shaped body (the talar component 50 has a body that is substantially saddle-shaped because the top surface has a saddle-shaped curvature in its anterior to posterior plane; abstract) configured to axially align a top contoured surface to a bone surface and to axially align a bottom contoured surface to another bone surface (the top and bottom surface of the talar component are axially aligned with a tibia bone surface and a talar bone surface); and a peripheral protrusion (one of protrusions/ridges; 58) disposed on a periphery of the substantially saddle-shaped body (the protrusions extend downward from the bottom surface at the anterior 56a and posterior 56b edges which are located on the periphery of the body), the peripheral protrusion being configured to maintain dynamic stability of the saddle between the bone surface and the another bone surface (the protrusions of Parks serve to stabilize any motion of the talar component relative to the prepared talar dome surface; paragraph 0080).  The examiner also notes the functional language used throughout the claim. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 2
Parks teaches the implantable device of claim 1, wherein the dynamic stability comprises maintaining anatomical alignment of the implantable device when inserted into a cavity formed substantially within a joint between the bone surface and the another bone surface (the stabilization of motion of the component relative to the prepared talar dome surface as taught by Parks necessarily includes maintaining anatomical alignment of the device when inserted in the joint). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 3
Parks teaches the implantable device of claim 1, wherein the dynamic stability comprises preventing the implantable device from being displaced, partially or entirely, from within a joint between the bone surface and the another bone surface (the stabilization of motion of the component relative to the prepared talar dome surface as taught by Parks necessarily includes preventing the device from being displaced at least partially from within the joint). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 5
Parks teaches the implantable device of claim 1, wherein the substantially saddle-shaped body and the peripheral protrusion are formed using a material having one or more properties2Atty. Docket No.: ENS-002 Serial No.: 16/865,297substantially similar to or less than cortical bone (the material used to form the saddle-shaped body 50 and the peripheral protrusion 58 has a shape that matches the bone and therefore has at least one property that is substantially similar to the cortical bone; paragraph 0080 – see also 112 rejection above).  
Regarding at least claim 6
Parks teaches the implantable device of claim 1, wherein one or more dimensions associated with the substantially saddle-shaped body are determined using a ratio generated by comparing one or more other dimensions associated with the substantially saddle-shaped body, the peripheral protrusion, the periphery, and a joint formed between the bone surface and the another bone surface (the examiner notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987); further, the peripheral protrusion 58 of Parks is determined based on the recesses created in the bone of the joint - see also 112 rejection above).  
Regarding at least claim 7
Parks teaches the implantable device of claim 1, wherein the peripheral protrusion is configured to prevent displacement of the implantable device from a joint formed between the bone surface and the another bone surface (the stabilization of motion of the component relative to the prepared talar dome surface as taught by Parks necessarily includes preventing displacement of the device from the joint). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 8
Parks teaches the implantable device of claim 1, wherein the peripheral protrusion is disposed on the periphery at a location at which the peripheral protrusion is configured to move the implantable device in a direction that is substantially opposite to a force transmitted by the bone surface or the another bone surface (the stabilization of motion of the component relative to the prepared talar dome surface as taught by Parks necessarily includes movement in a direction substantially opposite to a force transmitted by the bone surface or the another bone surface as claimed).  The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 9
Parks teaches the implantable device of claim 1, wherein the peripheral protrusion is configured to prevent the implantable device from being displaced, partially or entirely, from a joint when movement between the bone surface and the another bone surface occurs (the peripheral protrusion serves to stabilize any motion of the device relative to the bone and therefore prevent the device from being displaced at least partially from the joint).  The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 10
Parks teaches the implantable device of claim 1, wherein one or more other peripheral protrusions are formed along the periphery (the protrusions extend from the bottom surface at the anterior and posterior edges).  
Regarding at least claim 11
Parks teaches the implantable device of claim 1, wherein one or more other peripheral protrusions are formed in the periphery (Parks teaches at least two protrusions located at each of the anterior and posterior edges), the one or more other peripheral protrusions being disposed at different positions along the periphery and configured to prevent the implantable device from being substantially dislodged from a joint formed between the bone surface and the another bone surface (the peripheral protrusions serve to stabilize any motion of the device relative to the bone and therefore prevent the device from being dislodged from the joint).  The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 12
Parks meets the limitations of an implantable device (ankle prosthesis), comprising: a body (talar component; 50) having a cross sectional area that has a curvature attribute that is larger than another curvature attribute associated with a bone forming, with another bone, a joint into which the implantable device is inserted (paragraph 0080 discloses that protrusions 58 provide greater surface area for bony ingrowth or cement fixation of the component to the talar dome; therefore, the cross sectional area of the body has an attribute, namely the protrusions, that is larger than a curvature attribute associated with a bone of the joint, which includes recesses into which the protrusions fit – see also 112 rejection above); and a plurality of peripheral protrusions (58), each of the plurality of peripheral protrusions being formed in a periphery of the body and being configured to prevent the bone from physically contacting the another bone and being displaced from the joint (the peripheral protrusions serve to stabilize any motion of the device relative to the bone and is shown to prevent the talar bone from physically contacting the tibia bone while also preventing the device from being displaced from the joint).  The examiner notes the use of functional language throughout the claim. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 13
Parks teaches the implantable device of claim 12, further comprising the body being configured to be inserted into a synovial capsule substantially located within the joint (the ankle joint includes a synovial capsule located within into which the body 50 is configured to be inserted). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 14
Parks teaches the implantable device of claim 12, wherein cross sectional area is substantially concave while the body has another cross sectional area that is substantially orthogonal to the cross sectional area and the another cross sectional area is substantially convex (it can be seen that the bottom surface of the talar body is concave and the talar dome is convex).  
Regarding at least claim 15
Parks teaches the implantable device of claim 12, wherein each of the plurality of peripheral protrusions is configured to prevent the body from displacing from the joint (the peripheral protrusions serve to stabilize any motion of the device relative to the bone and therefore prevent the body from displacing from the joint). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of US Patent No. 6,436,146 B1 to Hassler et al. (Hassler).
Parks teaches the implantable device of claim 1, including a substantially saddle-shaped body (abstract) and a peripheral protrusion (58) formed using a material. However, Parks does not teach, wherein the substantially saddle-shaped body and the peripheral protrusion are substantially formed using a material comprising pyrolytic carbon.
Hassler teaches an implant for treating ailments of a joint or a bone that uses pyrolytic carbon to form a contact surface with the bone, for the purpose of its known property of biocompatibility and porosity which allows the bone to reinforce its join with the prosthesis (col. 2, lines 33-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify the use of pyrolytic carbon for substantially forming the substantially saddle-shaped body and the peripheral protrusion, which is intended as an area for bony ingrowth of the component to the talar dome according to Parks, since pyrolytic carbon has a known property of biocompatibility and porosity which allows the bone to reinforce its join with the prosthesis, as taught by Hassler. It also would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the use of pyrolytic carbon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0127264 A1 to Felt et al. (Felt).
Regarding at least claim 16
Parks teaches the implantable device of claim 12, including that the joint is an ankle joint. However, Parks does not teach wherein the joint is a carpometacarpal joint.  
Felt teaches a method and system for the creation or modification of the wear surface of orthopedic joints, involving the preparation and use of one or more partially or fully preformed and procured components, adapted for insertion and placement into the body and at the joint site (abstract). Felt also teaches that the method and system of the invention can be used for repairing a variety of mammalian joints, including the distal tibial surface of the ankle, as well as the proximal metacarpal surface of the thumb, and the trapezium of the wrist (paragraph 0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intended placement of the device of Parks such that it is configured to be inserted in a carpometacarpal joint, since the implantable device of Parks is similar to that of Felt in that both are meant to resurface a mammalian joint and it is known in the art that implantable devices of this type are suitable for placement in a variety of joints including both an ankle joint or a carpometacarpal joint, as taught by Felt. The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 17
Parks teaches an implantable device, comprising: a body (50) having a substantially saddle shape (the talar component 50 has a body that is substantially saddle-shaped because the top surface has a saddle-shaped curvature in its anterior to posterior plane; abstract) and being configured to be interpositionally placed within a joint to substantially maintain the articulating orientation between two bones (paragraph 0080 discloses stabilizing motion of the component relative to the bone via protrusions; this stabilization would substantially maintain the articulating orientation between the tibia bone and talus bone in the same way as applicant’s); and a plurality of peripheral protrusions formed along a periphery of the body (58 location at anterior and posterior edges of the device; see fig. 15), each of the plurality of peripheral protrusions being configured to substantially stabilize the implantable device when inserted in the carpometacarpal joint and to prevent the metacarpal from physically contacting the trapezium when the carpometacarpal joint is articulated (paragraph 0080 discloses stabilizing motion of the component relative to the bone via protrusions and fig. 22 shows that the tibia bone and talus bone are prevented from physically contacting one another when the joint is articulated).  
However, Parks does not teach wherein the joint is a carpometacarpal joint or that the device is configured to maintain the articulating orientation between a metacarpal and a trapezium or that it is the metacarpal that is prevented from physically contacting the trapezium when the carpometacarpal joint is articulated.  
Felt teaches a method and system for the creation or modification of the wear surface of orthopedic joints, involving the preparation and use of one or more partially or fully preformed and procured components, adapted for insertion and placement into the body and at the joint site (abstract). Felt also teaches that the method and system of the invention can be used for repairing a variety of mammalian joints, including the distal tibial surface of the ankle, as well as the proximal metacarpal surface of the thumb, and the trapezium of the wrist (paragraph 0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intended placement of the device of Parks such that it is configured to be inserted in a carpometacarpal joint, configured to maintain the articulating orientation between a metacarpal and a trapezium and configured to prevent the metacarpal from physically contacting the trapezium when the carpometacarpal joint is articulated, since the implantable device of Parks is similar to that of Felt in that both are meant to resurface a mammalian joint and also since it is known in the art that implantable devices of this type are suitable for placement in a variety of joints including both an ankle joint or a carpometacarpal joint, as taught by Felt. The examiner also notes the use of functional language throughout the claim and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 18
Parks in view of Felt teaches the implantable device of claim 17. Parks also teaches wherein each of the plurality of peripheral protrusions (58) are configured to prevent expulsion of the implantable device when the metacarpal and the trapezium are articulated relative to each other (the peripheral protrusions serve to stabilize any motion of the device relative to the bone and therefore prevent expulsion of the device from the joint when the bones are articulated relative to each other). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 19
Parks in view of Felt teaches the implantable device of claim 17. Parks also teaches wherein each of the plurality of peripheral protrusions (58) are disposed on the periphery between a portion of a bone and another portion of another bone are configured to generate joint distraction between the bones when the joint is articulated.  
However, Parks does not teach that the peripheral protrusions are disposed on the periphery between a portion of the metacarpal and the another portion of the trapezium and are configured to generate joint distraction between the metacarpal and the trapezium when the carpometacarpal joint is articulated.
Felt teaches a method and system for the creation or modification of the wear surface of orthopedic joints, involving the preparation and use of one or more partially or fully preformed and procured components, adapted for insertion and placement into the body and at the joint site (abstract). Felt also teaches that the method and system of the invention can be used for repairing a variety of mammalian joints, including the distal tibial surface of the ankle, as well as the proximal metacarpal surface of the thumb, and the trapezium of the wrist (paragraph 0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intended placement of the device of Parks such the peripheral protrusions are disposed on the periphery between a portion of the metacarpal and the another portion of the trapezium and are configured to generate joint distraction between the metacarpal and the trapezium when the carpometacarpal joint is articulated, since the implantable device of Parks is similar to that of Felt in that both are meant to resurface a mammalian joint and also since it is known in the art that implantable devices of this type are suitable for placement in a variety of joints including both an ankle joint or a carpometacarpal joint, as taught by Felt. The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 20
Parks in view of Felt teaches the implantable device of claim 17. Parks also teaches wherein each of the plurality of peripheral protrusions (58) are disposed on the periphery between a non-articulating portion of the bone and another non-articulating portion of the bone and are configured to generate joint distraction between the metacarpal (the protrusions are shown to generate joint distraction at least when being inserted into the joint and at least when the bones of the joint are not in motion, Parks meets the limitation that both portions of the bone are non-articulating). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774